   Case 19-20116       Doc 18      Filed 03/28/19 Entered 03/28/19 16:43:15   Desc Main
                                    Document     Page 1 of 11


Bradley T. Hunsicker (Wyo. Bar 7-4579)
MARKUS WILLIAMS YOUNG & HUNSICKER LLC
106 East Lincolnway, Suite 300
Cheyenne, WY 82001
Telephone: 307-778-8178
bhunsicker@markuswilliams.com

Jeffrey M. Eilender (pro hac vice to be submitted)
Bradley J. Nash (pro hac vice to be submitted)
Joshua D. Wurtzel (pro hac vice to be submitted)
SCHLAM STONE & DOLAN LLP
26 Broadway
New York, NY 10004
Telephone: (212) 344-5400
Facsimile: (212) 344-7677
jeilender@schlamstone.com
bnash@schlamstone.com
jwurtzel@schlamstone.com
Attorneys for Creditors CWT Canada II Limited Partnership
and Resource Recovery Corporation

                        UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF WYOMING

 In Re:                                                  Case No. 19-20116
                                                         Chapter 7
 DENNIS MEYER DANZIK,
 xxx-xx-1786

 Debtor.



        OBJECTION TO REQUEST TO CONTINUE THE AUTOMATIC STAY
                 PURSUANT TO 11 U.S.C. § 362(c)(3)(A) & (B)

          Creditors CWT Canada II Limited Partnership (“CWT Canada”) and Resource

Recovery Corporation (“RRC”) (the “CWT Parties”) submit this Objection to Request to

Continue the Automatic Stay Pursuant to 11 U.S.C. § 362(c)(3)(A) & (B) (the “Objection”)

and state as follows:




{Z0264589/1 }                                        1
   Case 19-20116      Doc 18    Filed 03/28/19 Entered 03/28/19 16:43:15        Desc Main
                                 Document     Page 2 of 11


                                      BACKGROUND

          1.    On December 6, 2017, Dennis Danzik (“Debtor”) filed a Chapter 11

Voluntary Petition, starting Case No. 17-20934 (the “Chapter 11”).

          2.    On January 5, 2018, Debtor (untimely) filed his Request to Continue the

Automatic Stay Pursuant to 11 U.S.C. § 362(c)(3)(A) & (B) in the Chapter 11. See Request

to Continue the Automatic Stay Pursuant to 11 U.S.C. § 362(c)(3)(A) & (B), In re Danzik,

Bankr. No. 17-20934, Doc. 24 (Bankr. D. Wyo. January 5, 2018) (hereinafter, the “First

Request”).

          3.    On February 2, 2018, the Court denied the First Request. See Order Denying

Debtor’s Request to Continue the Automatic Stay, In re Danzik, Bankr. No. 17-20934,

Doc. 54 (Bankr. D. Wyo. February 2, 2018).

          4.    On February 6, 2019, the Court dismissed the Chapter 11 case. See Decision

Memorandum on CWT’s Motion to Dismiss, In re Danzik, Bankr. No. 17-20934, Doc. 201

(Bankr. D. Wyo. February 6, 2019).

          5.    Later that same day, the CWT Parties served a Restraining Notice and

Information Subpoena on U.S. Bank in New York (the “Restraining Notice”), in which it

noted that it had a judgment against Debtor for $7,033,491.13 and restrained transfer of

Debtor’s accounts.

          6.    On March 12, 2019, Debtor filed a Chapter 7 Voluntary Petition, starting this

case. [Doc. 1.] Although Debtor’s Chapter 11 case was pending within the last year and

was dismissed, Debtor’s Chapter 7 petition presumably triggered an automatic stay for at

least the first 30 days of the case. See 11 U.S.C. § 362(c)(3).

{Z0264589/1 }                                 2
   Case 19-20116      Doc 18    Filed 03/28/19 Entered 03/28/19 16:43:15        Desc Main
                                 Document     Page 3 of 11


          7.    On March 18, 2019 Debtor filed his Request to Continue the Automatic Stay

Pursuant to 11 U.S.C. § 362(c)(3)(A) & (B) (the “Motion”). [Doc. 11.] In the Motion,

Debtor appears to be asking the Court to extend the automatic stay past the 30 days

provided for under § 362(c)(3).

          8.    On March 20, 2019, the CWT Parties filed their Motion to Dismiss Chapter

7 Case, With Prejudice (the “Motion to Dismiss”). [Doc. 13.] The Motion to Dismiss is

currently pending before the Court and is set for hearing on May 15, 2019. [Doc. 14.]

          9.    The Motion is nearly identical to the First Request. Apart from updated dates

and case numbers, the only difference between the First Request and the Motion is Debtor’s

assertion that “[t]he first chapter 7 filing was intended as means to avoid a prepetition

caesura either by the trustee’s collection or avoidance power to allow a pro-rata distribution

to several effected creditors.” The Motion at 2. In addition, the Motion refers to the

intention behind the filing, the proposed treatment of creditors, in particular Debtor’s

assertion that the case will provide 100% payment to the IRS, and asks the Court to extend

the stay “to include the duration of payout under the plan as to all claimants.” Id. at 2–3.

          10.   The Motion provides no allegations or argument regarding why the Court

should exercise its discretion and extend the stay as Debtor requests.




{Z0264589/1 }                                 3
   Case 19-20116        Doc 18    Filed 03/28/19 Entered 03/28/19 16:43:15          Desc Main
                                   Document     Page 4 of 11


                              AUTHORITY AND ARGUMENT

          11.    The Court should deny the Motion because Debtor did not (1) rebut the

presumption that he filed this case in bad faith or (2) set out with any particularity why the

Court should extend the stay.

          12.    Bankruptcy Code § 362(c)(3) provides:

          [I]f a single or joint case is filed by or against a debtor who is an individual
          in a case under chapter 7, 11, or 13, and if a single or joint case of the debtor
          was pending within the preceding 1-year period but was dismissed, other
          than a case refiled under a chapter other than chapter 7 after dismissal under
          section 707(b)—

          (A) the stay under subsection (a) with respect to any action taken with
              respect to a debt or property securing such debt or with respect to
              any lease shall terminate with respect to the debtor on the 30th day
              after the filing of the later case;

          (B) on the motion of a party in interest for continuation of the automatic
              stay and upon notice and a hearing, the court may extend the stay in
              particular cases as to any or all creditors (subject to such conditions
              or limitations as the court may then impose) after notice and a hearing
              completed before the expiration of the 30-day period only if the
              party in interest demonstrates that the filing of the later case is in
              good faith as to the creditors to be stayed . . . .

11 U.S.C. § 362(c)(3) (emphasis added).

          13.    A case is presumptively filed not in good faith as to all creditors if “there has

not been a substantial change in the financial or personal affairs of the debtor since the

dismissal of the next most previous case under chapter 7, 11, or 13.”                  11 U.S.C.

§ 362(c)(3)(C)(3)(i)(III). “The Debtor bears the burden of proof to show a change of

financial circumstances under Section 362(c)(3)(C)(i)(III).” In re Nutter, No. 09-34827-




{Z0264589/1 }                                    4
   Case 19-20116      Doc 18     Filed 03/28/19 Entered 03/28/19 16:43:15         Desc Main
                                  Document     Page 5 of 11


H3-13, 2009 Bankr. LEXIS 2591, at *9 (Bankr. S.D. Tex. Aug. 31, 2009) (citing In re

Charles, 334 B.R. 207 (Bankr. S.D. Tex. 2005)).

          14.   Note that, under 11 U.S.C. § 362(c)(3), whether or not the presumption that

the case was not filed in good faith arises, a debtor still has the burden to show that he filed

the case in good faith. The difference is what standard of proof applies:

          Whether this case was presumptively not filed in good faith under
          § 362(c)(3)(C) is crucial because it determines the burden the Debtor must
          meet to prevail on his motion to extend the automatic stay. If the
          Presumption arises, the Debtor must rebut the Presumption with ‘clear and
          convincing evidence.’ If the Presumption does not arise, the Debtor ‘need
          only show that the current case was filed in good faith under the less
          demanding preponderance of the evidence standard.’

In re Fisher, No. 18-10343, 2018 Bankr. LEXIS 3623, at *19–20 (Bankr. D. Vt. Nov. 20,

2018) (parenthetical omitted) (citations omitted) (citing and quoting Collier on Bankruptcy

¶ 362.06(3)(b)); In re Ellis, 339 B.R. 136, 141-42 (Bankr. E.D. Pa. 2006) (“Clear and

convincing evidence is that weight of proof which produces in the mind of the trier of fact

a firm belief or conviction as to the truth of the allegations sought to be established.”)

          15.   Here, Debtor does not dispute that the case is presumptively filed in bad faith,

at least as to several creditors, but nevertheless asks the Court to extend the stay as to “all

claimants.” See the Motion at 2–3. The CWT Parties argue that Debtor presumptively did

not filed the case in good faith as to all creditors because there was not a substantial change

in Debtor’s financial or personal affairs since the Court dismissed the Chapter 11. Debtor

filed this case only 34 days after the Chapter 11 was dismissed. Debtor provides nothing

to show a substantial change in his financial or personal affairs during that time. In fact,

the Motion does not even allege any substantial changes in his financial or personal affairs.

{Z0264589/1 }                                   5
   Case 19-20116      Doc 18    Filed 03/28/19 Entered 03/28/19 16:43:15        Desc Main
                                 Document     Page 6 of 11


Thus, Debtor has not met his burden of proof to show a substantial change of financial

circumstances since the Court dismissed the Chapter 11. See In re Rodriguez, 487 B.R.

275, 287 (Bankr. D.N.M. 2013) (‘There is no evidence before the Court regarding the

Debtor’s financial condition as of the dismissal of the Chapter 11 case from which the

Court can conclude that a substantial change occurred between the time the prior case was

dismissed and the time the Debtor filed the instant Chapter 13 case. . . . The Court therefore

finds for purposes of applying 11 U.S.C. § 362(c)(3)(B) that the presumption has arisen . .

. .”). Because Debtor’s financial circumstances have not substantially changed, he

presumptively filed not in good faith, and the clear and convincing proof standard applies.

          16.   To the extent that Debtor argues that the CWT Parties action in serving the

Restraining Notice constitutes a “substantial change” in his financial affairs, the Court

should reject that argument. A creditor moving to enforce its judgment is not a substantial

change in Debtor’s financial affairs. See In re Cox, No. 17-80820-TRC, 2017 Bankr.

LEXIS 2248, at *9 (Bankr. E.D. Okla. Aug. 9, 2017) (finding no substantial change in the

financial affairs of the debtor where “[t]he only circumstance that seems to have changed

is that some of Debtors’ equipment was repossessed, and they want it back. Creditors had

just enough time following dismissal of the last case to file replevin actions and repossess

some of their collateral.”). The Court should find that there has not been a substantial

change in Debtor’s financial affairs since February 6, 2019 and conclude that Debtor

presumptively filed the case not in good faith. Because Debtor’s presumptively filed not

in good faith, the clear and convincing proof standard applies.



{Z0264589/1 }                                 6
   Case 19-20116      Doc 18     Filed 03/28/19 Entered 03/28/19 16:43:15          Desc Main
                                  Document     Page 7 of 11


          17.   Even if the Court concludes that Debtor’s financial circumstances have

substantially changed, such that the preponderance of the evidence standard applies, the

Court should still deny the Motion. Debtor’s allegations and arguments are insufficient to

show that he filed this case in good faith under either standard. First, Debtor’s argument

that he will propose 100% payment to the IRS is meaningless in Chapter 7. Second,

seeking the return of the restrained funds is not sufficient to rebut the presumption that the

case is not filed in good faith. Third, Debtor’s history with this Court shows bad faith.

          18.   First, Debtor argues that he filed this case in good faith because it will result

in 100% payment to the IRS. Given Debtor’s financial situation, such a proposal is

impossible, and given that Debtor is in Chapter 7, not Chapter 11, his discussion of

proposed treatment of the IRS is meaningless. If Debtor continues in Chapter 7, the

Chapter 7 Trustee will liquidate the estate and make distribution’s according to the

Bankruptcy Code’s priority scheme.           Debtor’s intentions to any creditor, proposed

treatment of any creditor, or anything else will be irrelevant.

          19.   Because Debtor recycles the same motion to extend the stay that he filed in

the Chapter 11 case, without changing the substance of his argument or the basis for the

relief he requests, his arguments fail to connect. Debtor’s assertions and arguments about

the IRS are cognizable only in the context of a Chapter 11 case and are simply inapplicable

or meaningless in the Chapter 7 context.         The Court should reject these arguments as

inapplicable in the Chapter 7 context.

          20.   Second, Debtor argues that he filed this case in good faith because the

Chapter 7 was intended to retrieve the funds the CWT Parties restrained through the

{Z0264589/1 }                                   7
   Case 19-20116       Doc 18    Filed 03/28/19 Entered 03/28/19 16:43:15        Desc Main
                                  Document     Page 8 of 11


Restraining Notice. See the Motion at 2 (“The first chapter 7 filing was intended as means

to avoid a prepetition caesura either by the trustee’s collection or avoidance power to allow

a pro-rata distribution to several effected creditors.”). This does not show good faith.

Filing a case for the purpose of retrieving and distributing the restrained funds does not

show good faith. See In re Cox, No. 17-80820-TRC, 2017 Bankr. LEXIS 2248, at *9

(Bankr. E.D. Okla. Aug. 9, 2017).

          21.    Third, Debtor filed this case in bad faith. This is Debtor’s third case before

this Court. The CWT Parties will not repeat the history of Debtor’s abuses and bad faith

conduct before this and other courts. The CWT Parties do, however, hereby incorporate

herein by reference the facts, authority, and arguments set out in the Motion to Dismiss to

support its position that Debtor filed this case in bad faith. [Doc. 13.] Because Debtor

filed the case in bad faith, the Court should deny the motion to extend the stay.

          22.    Finally, even if Debtor shows that he filed this case in good faith, he has

failed to present anything to show why the stay should be extended. Simply because a

debtor rebuts the presumption that he did not file in good faith does not necessarily mean

that the stay should be extended:

          [R]ebutting the presumption under § 362(c)(3)(C) or establishing good faith
          under § 362(c)(3)(B) is only the first step in a two step process. Once good
          faith is established, the movant must next establish, by a preponderance of
          the evidence, why the Court should exercise its discretion to extend the stay.

In re Baldassaro, 2006 BNH 7, 338 B.R. 178, 186–87 (citation omitted).

          23.    Here, Debtor provides nothing in the Motion to support the relief that he

requests. Although Debtor sets out allegations and arguments in an attempt to rebut the


{Z0264589/1 }                                   8
   Case 19-20116        Doc 18    Filed 03/28/19 Entered 03/28/19 16:43:15         Desc Main
                                   Document     Page 9 of 11


presumption of bad faith, Debtor does not set out any basis for why the Court should extend

the stay. Neither the Court nor the CWT Parties should be required to guess Debtor’s basis

for asking the Court to extend the stay:

          Fed. R. Bankr. P. 9013 requires that all motions state with particularity the
          grounds for the relief sought. This requirement is not a rigid hurdle to relief
          but is designed to afford notice of the grounds for the motion to both the court
          and the opposing party and provide the opposing party with a meaningful
          opportunity to respond in court with enough information to process the
          motion correctly.

In re Hall, No. 04-09478-JW, 2007 Bankr. LEXIS 3888, at *1 (Bankr. D.S.C. Nov. 21,

2007); see also Fed. R. Bankr. P. 9013 (“A request for an order . . . shall be by written

motion . . . . The motion shall state with particularity the grounds therefor . . . .”). Where

a motion “fails to sufficiently state the basis for such relief,” it should be denied. See In re

Hall, 2007 Bankr. LEXIS 3888, at *2, *5.

          24.    Thus, even if the Court finds that Debtor rebutted the presumption that he

filed this case not in good faith, the Court should nevertheless deny the Motion because

Debtor failed to set out why he believes the Court should extend the stay in this case. The

CWT Parties are entitled to know the basis for the relief sought in order to evaluate the

allegations and arguments and effectively oppose the relief requested. Without a statement

of the grounds for the relief sought, the CWT Parties are unable to do so. Because the

Motion “fails to sufficiently state the basis for such relief,” it does not meet the

requirements of Federal Rule of Bankruptcy Procedure 9013 and should be denied.




{Z0264589/1 }                                    9
   Case 19-20116      Doc 18    Filed 03/28/19 Entered 03/28/19 16:43:15    Desc Main
                                 Document     Page 10 of 11


                                     CONCLUSION

          WHEREFORE, the CWT Parties ask the Court to deny the Motion.

          Dated: Cheyenne, Wyoming
          March 28, 2019
                                            Respectfully submitted,

                                            CWT Canada II Limited Partnership and
                                            Resource Recovery Corporation, Creditors
                                            and Movants

                                            By: /s/ Bradley T. Hunsicker
                                            Bradley T. Hunsicker, #7-4579
                                            MARKUS WILLIAMS YOUNG & HUNSICKER LLC
                                            106 East Lincolnway, Suite 300
                                            Cheyenne, WY 82001
                                            Telephone: (307) 778-8178
                                            Facsimile: (307) 638-1975
                                            E-Mail: bhunsicker@markuswilliams.com

                                            Attorneys for Creditors CWT Canada II
                                            Limited Partnership and Resource Recovery
                                            Corporation


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on March 28, 2019, as
indicated, upon the following parties in the above-captioned matter.

Electronic Service:

Ken McCartney
The Law Offices of Ken McCartney, P.C.
P.O. Box 1364
Cheyenne, WY 82003
bnkrpcyrep@aol.com
Attorney for Debtor

Randy L. Royal
{Z0264589/1 }                               10
   Case 19-20116   Doc 18   Filed 03/28/19 Entered 03/28/19 16:43:15   Desc Main
                             Document     Page 11 of 11


P.O. Box 551
Greybull, WY 82426
307-765-4433
Email: rlroyal@randylroyalpc.com
Attorney for Trustee

                                      /s/ Bradley T. Hunsicker
                                      Bradley T. Hunsicker




{Z0264589/1 }                           11
